Exhibit 10.15

 

   

AWARD NO.     

NAME:                     

INTRA-CELLULAR THERAPIES, INC.

2003 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(INCENTIVE AND NONSTATUTORY STOCK OPTIONS)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Intra-Cellular Therapies, Inc. (the “Company”) has granted you
an option under its 2003 Equity Incentive Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments,
as provided in the Plan.

3. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates that “Early Exercise” of your
option is permitted) and subject to the provisions of your option, you may elect
at any time that is both (i) during the period of your Continuous Service and
(ii) during the term of your option, to exercise all or part of your option,
including the nonvested portion of your option; provided, however, that:

(a) a partial exercise of your option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

(c) you shall enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and

(d) if your option is an Incentive Stock Option, then, as provided in the Plan,
to the extent that the aggregate Fair Market Value (determined at the time of
grant) of the shares of Common Stock with respect to which your option plus all
other Incentive Stock Options you

 

1



--------------------------------------------------------------------------------

   

AWARD NO.     

NAME:                     

 

hold are exercisable for the first time by you during any calendar year (under
all plans of the Company and its Affiliates) exceeds one hundred thousand
dollars ($100,000), your option(s) or portions thereof that exceed such limit
(according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice,
which may include one or more of the following:

(a) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

(b) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery of already-owned
shares of Common Stock either that you have held for the period required to
avoid a charge to the Company’s reported earnings (generally six months) or that
you did not acquire, directly or indirectly from the Company, that are owned
free and clear of any liens, claims, encumbrances or security interests, and
that are valued at Fair Market Value on the date of exercise. “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your option, shall include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

(c) Pursuant to the following deferred payment alternative:

(i) Not less than one hundred percent (100%) of the aggregate exercise price,
plus accrued interest, shall be due four (4) years from date of exercise or, at
the Company’s election, upon termination of your Continuous Service.

(ii) Interest shall be compounded at least annually and shall be charged at the
minimum rate of interest necessary to avoid the treatment as interest, under any
applicable provisions of the Code, of any portion of any amounts other than
amounts stated to be interest under the deferred payment arrangement.

(iii) At any time that the Company is incorporated in Delaware, payment of the
Common Stock’s “par value,” as defined in the Delaware General Corporation Law,
shall be made in cash and not by deferred payment.

 

2



--------------------------------------------------------------------------------

   

AWARD NO.     

NAME:                     

 

(iv) In order to elect the deferred payment alternative, you must, as a part of
your written notice of exercise, give notice of the election of this payment
alternative and, in order to secure the payment of the deferred exercise price
to the Company hereunder, if the Company so requests, you must tender to the
Company a promissory note and a security agreement covering the purchased shares
of Common Stock, both in form and substance satisfactory to the Company, or such
other or additional documentation as the Company may request.

5. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option must also comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations. You may not transfer
(as defined below) any of the shares received upon exercise of your option
unless the Company has first determined that such transfer is in compliance with
all applicable securities laws.

7. TERM. You may not exercise your option before the commencement of its term or
after its term expires. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:

(a) three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death, provided that if during any part of
such three- (3-) month period your option is not exercisable solely because of
the condition set forth in the preceding paragraph relating to “Securities Law
Compliance,” your option shall not expire until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of three
(3) months after the termination of your Continuous Service;

(b) twelve (12) months after the termination of your Continuous Service due to
your Disability;

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;

(d) the Expiration Date indicated in your Grant Notice; or

(e) the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that, to obtain the federal
income tax advantages associated with an “Incentive Stock Option,” the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the

 

3



--------------------------------------------------------------------------------

   

AWARD NO.     

NAME:                     

 

date of your option’s exercise, you must be an employee of the Company or an
Affiliate, except in the event of your death or Disability. The Company has
provided for extended exercisability of your option under certain circumstances
for your benefit but cannot guarantee that your option will necessarily be
treated as an “Incentive Stock Option” if you continue to provide services to
the Company or an Affiliate as a Consultant or Director after your employment
terminates or if you otherwise exercise your option more than three (3) months
after the date your employment terminates.

8. EXERCISE.

(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

(d) By exercising your option you agree that the Company (or a representative of
the underwriter(s)) may, in connection with the first underwritten registration
of the offering of any securities of the Company under the Securities Act,
require that you not sell, dispose of, transfer, make any short sale of, grant
any option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any shares of Common Stock or other
securities of the Company held by you, for a period of time specified by the
underwriter(s) (not to exceed one hundred eighty (180) days) following the
effective date of the registration statement of the Company filed under the
Securities Act. You further agree to execute and deliver such other agreements
as may be reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to your shares of Common Stock until the
end of such period.

9. TRANSFERABILITY.

(a) If your option is an incentive stock option, your option is not
transferable, except by will or by the laws of descent and distribution, and is
exercisable during your life only

 

4



--------------------------------------------------------------------------------

   

AWARD NO.     

NAME:                     

 

by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.

(b) If your option is a Nonstatutory Stock Option, your option is not
transferable, except (i) by will or by the laws of descent and distribution,
(ii) with the prior written approval of the Company, by instrument to an inter
vivos or testamentary trust, in a form accepted by the Company, in which the
option is to be passed to beneficiaries upon the death of the trustor (settlor)
and (iii) with the prior written approval of the Company, by gift, in a form
accepted by the Company, to a permitted transferee under Rule 701 of the
Securities Act. Your option is exercisable during your life only by you or a
transferee satisfying the above-stated conditions. The right of the transferee
to exercise the transferred portion of your option after termination of your
Continuous Service shall terminate in accordance with your right to exercise
your option as specified in your option. In the event that your Continuous
Service terminates, due to your death, your transferee will be treated as a
person who acquired the right to exercise your option by bequest or inheritance.
In addition to the foregoing, the Company may require, as a condition to the
transfer of your option to a trust or by gift, that your transferee enter into
an option transfer agreement provided by, or acceptable to, the Company. The
terms of your option shall be binding upon your transferees, executors,
administrators, heirs, successors and assigns. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to exercise your option.

10. RIGHT OF FIRST REFUSAL. Shares of Common Stock that you acquire upon
exercise of your option are subject to the right of first refusal described
below. The Company’s right of first refusal shall expire on the Listing Date as
defined in the Plan.

(a) Subject to compliance with applicable securities laws, prior to the Listing
Date, you may not validly transfer (as hereinafter defined) any shares of stock
purchased on exercise of the option, or any interest in such shares, unless such
transfer is made in compliance with the following provisions:

(i) Before there can be a valid transfer of any shares or any interest therein,
the record holder of the shares to be transferred (the “Offered Shares”) shall
give written notice (by registered or certified mail) to the Company. Such
notice shall specify the identity of the proposed transferee, the cash price
offered for the Offered Shares by the proposed transferee and the other terms
and conditions of the proposed transfer. The date such notice is mailed shall be
hereinafter referred to as the “notice date” and the record holder of the
Offered Shares shall be hereinafter referred to as the “Offeror.” If, from time
to time, there is any stock dividend, stock split or other change in the
character or amount of any of the outstanding stock of the corporation the stock
of which is subject to the provisions of this option, then in such event any and
all new, substituted or additional securities to which you are entitled by
reason of your ownership of the shares acquired upon exercise of this option
shall be immediately subject to the Company’s Right of First Refusal with the
same force and effect as the shares subject to the Right of First Refusal
immediately before such event.

 

5



--------------------------------------------------------------------------------

   

AWARD NO.     

NAME:                     

 

(ii) For a period of thirty (30) calendar days after the notice date, the
Company shall have the option to purchase all (but not less than all) of the
Offered Shares at the purchase price and on the terms set forth in subsection
10(a)(iii) (“Right of First Refusal”). The Company may exercise its Right of
First Refusal by mailing (by registered or certified mail) written notice of
exercise of its Right of First Refusal to the Offeror prior to the end of said
thirty (30) days.

(iii) The price at which the Company may purchase the Offered Shares pursuant to
the exercise of its Right of First Refusal shall be the cash price offered for
the Offered Shares by the proposed transferee (as set forth in the notice
required under subsection 10(a)(i)). The Company’s notice of exercise of its
Right of First Refusal shall be accompanied by full payment for the Offered
Shares and, upon such payment by the Company, the Company shall acquire full
right, title and interest to all of the Offered Shares.

(iv) If, and only if, the option given pursuant to subsection 10(a)(ii) is not
exercised, the transfer proposed in the notice given pursuant to subsection
10(a)(i) may take place; provided, however, that such transfer must, in all
respects, be exactly as proposed in said notice except that such transfer may
not take place either before the tenth (10th) calendar day after the expiration
of said 30-day option exercise period or after the ninetieth (90th) calendar day
after the expiration of said 30-day option exercise period, and if such transfer
has not taken place prior to said ninetieth (90th) day, such transfer may not
take place without once again complying with subsection 10(a).

(b) As used in this Section 10, the term “transfer” means any sale, encumbrance,
pledge, gift or other form of disposition or transfer of shares of the Company’s
stock or any legal or equitable interest therein; provided, however, that the
term “transfer” does not include a transfer of such shares or interests by will
or by the applicable laws of descent and distribution.

(c) None of the shares of the Company’s stock purchased on exercise of this
option shall be transferred on the Company’s books nor shall the Company
recognize any such transfer of any such shares or any interest therein unless
and until all applicable provisions of this Section 10 have been complied with
in all respects. The certificates of stock evidencing shares of stock purchased
on exercise of this option shall bear an appropriate legend referring to the
transfer restrictions imposed by this Section 10.

(d) To ensure that shares subject to the Company’s Right of First Refusal will
be available for repurchase by the Company, the Company may require you to
deposit the certificate(s) evidencing the shares that you purchase upon exercise
of this option with an escrow agent designated by the Company under the terms
and conditions of an escrow agreement approved by the Company. If the Company
does not require such deposit as a condition of exercise of your option, the
Company reserves the right at any time to require you to so deposit the
certificate(s) in escrow. As soon as practicable after the expiration of the
Company’s Right of First Refusal, the agent shall deliver to you the shares and
any other property no longer subject to such restriction. In the event the
shares and any other property held in escrow are subject to

 

6



--------------------------------------------------------------------------------

   

AWARD NO.     

NAME:                     

 

the Company’s exercise of its Right of First Refusal, the notices required to be
given to you shall be given to the escrow agent, and any payment required to be
given to you shall be given to the escrow agent. Within thirty (30) days after
payment by the Company for the Offered Shares, the escrow agent shall deliver
the Offered Shares that the Company has repurchased to the Company and shall
deliver the payment received from the Company to you.

11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

12. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law. If the date of determination of any tax withholding obligation
is deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein.

 

7



--------------------------------------------------------------------------------

   

AWARD NO.     

NAME:                     

 

13. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

14. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

* * * *

 

8